Case 2:19-cv-00626-SPC-MRM Document 44-5 Filed 03/08/21 Page 1 of 10 PageID 785
Case 2:19-cv-00626-SPC-MRM Document 44-5 Filed 03/08/21 Page 2 of 10 PageID 786
Case 2:19-cv-00626-SPC-MRM Document 44-5 Filed 03/08/21 Page 3 of 10 PageID 787
Case 2:19-cv-00626-SPC-MRM Document 44-5 Filed 03/08/21 Page 4 of 10 PageID 788
Case 2:19-cv-00626-SPC-MRM Document 44-5 Filed 03/08/21 Page 5 of 10 PageID 789
Case 2:19-cv-00626-SPC-MRM Document 44-5 Filed 03/08/21 Page 6 of 10 PageID 790
Case 2:19-cv-00626-SPC-MRM Document 44-5 Filed 03/08/21 Page 7 of 10 PageID 791




                   EXHIBIT 1
                          to gruber declaration
6/8/2020   Case 2:19-cv-00626-SPC-MRM
                                 SAFER WebDocument     44-5BALD
                                           - Company Snapshot Filed 03/08/21
                                                                 EAGLE          Page 8 ofINC10 PageID 792
                                                                       TOWING & RECOVERY



                    USDOT Number                    MC/MX Number                Name
                        Enter Value: BALD EAGLE TOWING
                                                                                                                                         Company Snapshot
                                                                                                                                BALD EAGLE TOWING & RECOVERY INC
                                                Search                                                                                       USDOT Number: 2196348

  ID/Operations | Inspections/Crashes In US | Inspections/Crashes In Canada | Safety Rating
                                                                                                                                               Other Information for this
  Carriers: If you would like to update the following ID/Operations information, please complete and submit form MCS-150 which can                      Carrier
  be obtained online or from your State FMCSA office. If you would like to challenge the accuracy of your company's safety data, you
  can do so using FMCSA's DataQs system.                                                                                                        SMS Results
                                                                                                                                           Licensing & Insurance
  Carrier and other users: FMCSA provides the Company Safety Profile (CSP) to motor carriers and the general public interested in
  obtaining greater detail on a particular motor carrier's safety performance then what is captured in the Company Snapshot. To obtain a CSP please visit the CSP
  order page or call (800)832-5660 or (703)280-4001 (Fee Required).

  For help on the explanation of individual data fields, click on any field name or for help of a general nature go to SAFER General Help.

  The information below reflects the content of the FMCSA management information systems as of 06/07/2020. Carrier VMT Outdated.


                                       Entity Type: CARRIER

                                 Operating Status: ACTIVE                                           Out of Service Date: None

                                      Legal Name: BALD EAGLE TOWING & RECOVERY INC

                                       DBA Name: BALD EAGLE TOWING

                                 Physical Address: 3927 ENTERPRISE AVENUE
                                                   NAPLES, FL 34104

                                            Phone: (239) 403-0000

                                  Mailing Address: 3927 ENTERPRISE AVENUE
                                                   NAPLES, FL 34104

                                  USDOT Number: 2196348                                      State Carrier ID Number:

                             MC/MX/FF Number(s):                                                        DUNS Number: --

                                      Power Units: 12                                                           Drivers:   18
                               MCS-150 Form Date: 08/10/2018                                  MCS-150 Mileage (Year):

                           Operation Classification:


                                                        X   Auth. For Hire        Priv. Pass.(Non-           State Gov't
                                                            Exempt For Hire       business)                  Local Gov't
                                                            Private(Property)     Migrant                    Indian Nation
                                                            Priv. Pass.           U.S. Mail
                                                            (Business)            Fed. Gov't

                           Carrier Operation:


                                                             Interstate           Intrastate Only        X
                                                                                                             Intrastate Only
                                                                                  (HM)                       (Non-HM)

                           Cargo Carried:


                                                    General Freight             Liquids/Gases                  Chemicals
                                                    Household Goods             Intermodal Cont.               Commodities Dry Bulk
                                                    Metal: sheets, coils,       Passengers                     Refrigerated Food
                                                    rolls                       Oilfield                       Beverages
                                                X   Motor Vehicles              Equipment                      Paper Products
                                                    Drive/Tow away              Livestock                      Utilities
                                                    Logs, Poles, Beams,         Grain, Feed, Hay               Agricultural/Farm
                                                    Lumber                      Coal/Coke                      Supplies
                                                    Building Materials          Meat                           Construction
                                                    Mobile Homes                Garbage/Refuse                 Water Well
                                                    Machinery, Large            US Mail
                                                    Objects
                                                    Fresh Produce




                         ID/Operations | Inspections/Crashes In US | Inspections/Crashes In Canada | Safety Rating


https://safer.fmcsa.dot.gov/query.asp?searchtype=ANY&query_type=queryCarrierSnapshot&query_param=USDOT&original_query_param=NAME&q…                                         1/2
6/8/2020   Case 2:19-cv-00626-SPC-MRM
                                 SAFER WebDocument     44-5BALD
                                           - Company Snapshot Filed 03/08/21
                                                                 EAGLE          Page 9 ofINC10 PageID 793
                                                                       TOWING & RECOVERY
                                                            US Inspection results for 24 months prior to: 06/07/2020

                                                                         Total Inspections: 14
                                                                        Total IEP Inspections: 0
               Note: Total inspections may be less than the sum of vehicle, driver, and hazmat inspections. Go to Inspections Help for further information.

                                                                                        Inspections:
                                     Inspection Type               Vehicle                 Driver                     Hazmat                      IEP
                                         Inspections                 14                     14                          0                          0
                                      Out of Service                 1                       0                          0                          0
                                    Out of Service %                7.1%                    0%                          %                         0%
                                     Nat'l Average %
                                         (2009- 2010)
                                                                  20.72%                  5.51%                       4.50%                       N/A



                                                  Crashes reported to FMCSA by states for 24 months prior to: 06/07/2020

                   Note: Crashes listed represent a motor carrier’s involvement in reportable crashes, without any determination as to responsibility.

                                                                                         Crashes:
                                                 Type               Fatal                  Injury                      Tow                        Total
                                              Crashes                0                       0                          2                          2




                        ID/Operations | Inspections/Crashes In US | Inspections/Crashes In Canada | Safety Rating

                                                        Canadian Inspection results for 24 months prior to: 06/07/2020

                                                                         Total inspections: 0
                   Note: Total inspections may be less than the sum of vehicle and driver inspections. Go to Inspections Help for further information.

                                                                                        Inspections:
                                                        Inspection Type                   Vehicle                                       Driver
                                                               Inspections                   0                                            0
                                                          Out of Service                     0                                            0
                                                        Out of Service %                    0%                                           0%




                                                                  Crashes results for 24 months prior to: 06/07/2020

                   Note: Crashes listed represent a motor carrier’s involvement in reportable crashes, without any determination as to responsibility.

                                                                                         Crashes:
                                                 Type               Fatal                  Injury                      Tow                        Total
                                              Crashes                0                       0                          0                          0




                        ID/Operations | Inspections/Crashes In US | Inspections/Crashes In Canada | Safety Rating

                         The Federal safety rating does not necessarily reflect the safety of the carrier when operating in intrastate commerce.

                                                                                   Carrier Safety Rating:

                                                                     The rating below is current as of: 06/07/2020

                                                                                 Review Information:


                                 Rating Date:           None                                           Review Date:         None
                                    Rating:             None                                                Type:           None




                        SAFER Home | Feedback | Privacy Policy | USA.gov | Freedom of Information Act (FOIA) | Accessibility | OIG Hotline | Web Policies and Important Links | Plug-ins

                                                                                 Federal Motor Carrier Safety Administration
                                                1200 New Jersey Avenue SE, Washington, DC 20590 • 1-800-832-5660 • TTY: 1-800-877-8339 • Field Office Contacts




https://safer.fmcsa.dot.gov/query.asp?searchtype=ANY&query_type=queryCarrierSnapshot&query_param=USDOT&original_query_param=NAME&q…                                                        2/2
Case 2:19-cv-00626-SPC-MRM Document 44-5 Filed 03/08/21 Page 10 of 10 PageID 794




                   EXHIBIT 2
                               to gruber declaration

            **Spreadsheet will be provided to Court on USB drive
            in native format
